05/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0121


                                        DA 20-0121
                                     _________________

DR. RUTH A. JURIS,

             Plaintiff and Appellant,

      v.
                                                                      ORDER
LANA E. CANTRELL d/b/a LANA CANTRELL
LAW OFFICE,

             Defendant and Appellee.
                                _________________

       On March 2, 2020, counsel for Appellee Lana E. Cantrell filed a motion to withdraw
as counsel of record. The Court granted the motion on March 5, 2020.
       Appellant filed her opening brief on May 6, 2020. On May 12, 2020, Appellant filed
a motion for a Rule 10 notice asking the Court for an order directing Appellant to provide
notice regarding the withdrawal to Appellee, pursuant to Rule 10 of the Uniform District
Court Rules, which would grant Appellee twenty-one days to retain a new attorney, and
thirty days thereafter to file a response brief.
       IT IS ORDERED that the motion is DENIED. Pursuant to M. R. App. P. 13,
Appellee has until June 5, 2020, within which to file a response brief. If the response brief
or a motion for extension of time to file the response brief is not filed by June 5, this matter
will be deemed submitted upon Appellant’s brief.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       May 13 2020